[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                             FILED
                                   FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                            U.S.
                                    ________________________ ELEVENTH CIRCUIT
                                                                         JUNE 16, 2011
                                               No. 10-15608               JOHN LEY
                                           Non-Argument Calendar            CLERK
                                         ________________________

                          D.C. Docket No. 1:10-cr-00047-WSD-CCH-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                 Plaintiff - Appellee,


                                                  versus


RONALD GERRELL TRAVIS,

llllllllllllllllllllllllllllllllllllll                              ll Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                              (June 16, 2011)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:

         Ronald Gerrell Travis appeals his 96-month sentence for possession of a
firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). Travis

contends that his sentence, which was at the high end of the guidelines range, is

substantively unreasonable.

                                          I.

      On September 25, 2009, the Atlanta Police Department responded to a call

that a vehicle was stopped in the street with the driver slumped over the steering

wheel. When an officer arrived, he found Travis slumped over the steering wheel

and incoherent. The officer was able to wake Travis after repeatedly knocking on

the window. At that point the vehicle began rolling away from the officer and

Travis ignored the officer’s demand that he stop the vehicle. The officer

eventually got Travis to stop the vehicle and asked him to step out. When Travis

did so, a crack pipe fell out of his lap. Travis then walked to the back of the

vehicle, and while doing so, a loaded 9mm pistol fell out of his waist band. After

a brief struggle, the officer was able to place Travis into custody. A search of the

vehicle revealed another loaded firearm, 8.55 grams of crack cocaine, and multiple

tiny bags for packaging the crack cocaine. Travis was arrested and released on

bond a couple of weeks later.

      Three months after his release, the police served Travis with a federal arrest

warrant at his house relating to the September 25 incident. When the officers

                                          2
arrived they found multiple crack pipes, a bag of what appeared to be crack

cocaine, and Travis “getting high.” The officers also found a 9mm pistol loaded

with 7 rounds of ammunition and another box of ammunition containing 12

rounds. Apparently the gun in his house was used for home protection, and he

admitted that the two loaded firearms that were in his car were used as protection

when he made drug purchases.

         Travis was indicted on four counts: (1) possession of at least five grams of

cocaine base; (2) possession of a firearm in furtherance of a drug trafficking

offense; (3) possession of a firearm by a convicted felon; and (4) possession of

cocaine base with the intent to distribute. Travis entered a guilty plea to the third

count, possession of a firearm by a convicted felon, and was convicted of that

crime.

         Travis’ base offense level under the sentencing guidelines was 20.

However, he received a 4-level enhancement for possessing a firearm in

connection with a felony offense and a 3-level reduction for acceptance of

responsibility, for a total offense level of 21. Travis also had an extensive

criminal history, which included: six convictions for theft by shoplifting; one

conviction for forgery in the first degree; four convictions for possession of

cocaine; one conviction for burglary; one conviction for theft by taking; four

                                           3
convictions for entering an automobile; one conviction for battery; one conviction

for simple assault; one conviction for aggravated assault; and one conviction for

possession of a firearm by a convicted felon. This gave Travis 24 criminal history

points, which resulted in a criminal history category of VI. Accordingly, the

recommended range under the guidelines was 77 to 97 months imprisonment.

      Travis argued for a below-the-guidelines sentence. He explained that he

had a life-long drug addiction and that his criminal history consisted primarily of

“petty offenses to support that drug habit.” Additionally, he explained that his

mother was very ill. The government argued for an upward variance based on his

extensive criminal history and the apparent escalation in his criminal violence.

      Travis concedes that, when imposing the sentence, “the District Court

considered the factors enumerated in 18 U.S.C. § 3553.” The court found that

overall, the seriousness of the offense, the need to protect society, and his

struggles with his drug addiction warranted a 96 month sentence—a within-the-

guidelines-range sentence.

                                          II.

      We review the reasonableness of a sentence for abuse of discretion. United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). To determine if a sentence

is substantively unreasonable, “we must, as the Supreme Court has instructed us,

                                          4
consider the totality of the facts and circumstances.” United States v. Irey, 612

F.3d 1160, 1189 (11th Cir. 2010). “[O]rdinarily we . . . expect a sentence within

the Guidelines range to be reasonable.” United States v. Talley, 431 F.3d 784, 788

(11th Cir.2005). We will vacate a sentence for substantive unreasonableness “if,

but only if, we are left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” Irey, 612 F.3d at 1190 (quotation marks omitted). “The party

challenging the sentence bears the burden to show it is unreasonable in light of the

record and the § 3553(a) factors.” Tome, 611 F.3d at 1378.

      The totality of the circumstances show that Travis’ 96-month sentence was

reasonable. The sentence was within the range recommended by the guidelines,

takes into account Travis’ extensive criminal history, his history of drug abuse,

that he was arrested with 8.55 grams of crack cocaine and two loaded firearms,

and that when he was served with the arrest warrant he had more crack cocaine,

firearms, and ammunition.

      AFFIRMED.




                                           5